Title: From George Washington to Brigadier General William Smallwood, 29 December 1777
From: Washington, George
To: Smallwood, William



Dear Sir
Head Quarters Valley Forge 29th Decemr 1777

I was yesterday favd with yours of the 27th as I was with those of the 22d and 25th: I imagine the Ships you saw going down were only empty transports and Victuallers for which having no use, they think it safer to send them aw⟨ay tha⟩n let them lay crouded in the docks of Phila⟨da⟩ where a single Vessel taking fire might prove destructive of the whole.
The Enemy, who were only out upon a great Hay Forage, have returned to Philada. I was apprehensive that they would have paid you a visit, and altho’ they were not in a position to make a general attack upon them to advantage, I kept large parties of light troops near them to watch their motions and prevent their straggling into the Country and plundering.
I shall send you down a party of Light Horse as much with a view of refreshing them as any thing else, for while the Enemy remain quiet in Philada you will not have occasion to keep out a single Vidette. If they at any ⟨time cro⟩ss the Schuylkill I shall give you notice by Express, and you may then advance a few Horse some towards Chester and others up the Brandywine to keep a look out at other times I wish they may lay intirely still and if you have occasion for Expresses hire them from the Country.
Or if you can take seven or eight of the Dover Horse into employ you may do it, they will serve for the purpose of bringing you intelligence from different parts of the Country and carrying dispatches when there is occasion.

I beg you will continue to urge the president of the Delawa⟨re Sta⟩te and Genl Rodney to turn out part of their Militia to your assistance.
I approve of your proposal of setting one of the Mills to work to supply you with Flour and Horse Feed, but you should keep it intirely under your own direction that no more may be ground than what you and the inhabitants may want.
I will order the Commissary to send you down some salt and liquor if he has any of the latter, and the Waggon shall make up a load with intrenching Tools. As our stock of liquor is very small, your Commissary had better purchase some, up the Country, for the use of the Men upon fatigue.
Officers, ⟨on w⟩hom you can depend, should now be sent off to coll⟨ect all⟩ the Stragglers of your division and those who may have recovered in the different Hospitals, and you should inform the State of Maryland where you are, that what Cloathing they collect for their Troops may be sent to you.
Inclosed you have a Resolve of Congress founded upon information that large quantities of Cattle have been driven down upon the Marshes of Kent upon Delaware which are exposed to the depredations of the Enemy or may be easily conveyed to them. I desire you will, in conjunction with the president of the State have the fac⟨t inq⟩uired into, and if ⟨it be found⟩ true, endeavour to have them removed to a place of Safety, from whence they may be taken by the Commissary and paid for as the Resolve directs.
If the Weather should continue as severe as it promises Vessels will not be able to go up to Philada on account of the Ice. perhaps they may be obliged to put into Reedy Island. If they should and you can procure intelligence of it quickly, you may, by sending down a party and a single feild peice make prize of them or oblige them to run down the Bay again. If they pass by you, they may probably not be able to get further up than Chester, where they must lay within the piers to avoid the Ice, and there they may be easily either destroy⟨ed or taken.⟩ I would have you endeavour to procure people who live at or near the places just mentioned to give you intelligence privately if any Vessels put in, that you may take measures to secure them. I am Dear Sir Yr most obt Servt

Go: Washington

